Exhibit 10.2

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE JBEEN ACQUIRED FOR
INVESTMENT AND HA VE NOT BEEN REGISTERED UNDER THE, SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT"), OR ANY APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.
THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT OR LAWS.

 

March 3, 2015

 R-1

 

BULOVA TECHNOLOGIES GROUP1 INC.

 

COMMON STOCK WARRANT

 

TIDS CERTIFIES that, for value received, Richard Welkowitz and his permitted
transferees hereunder (the "Holder"), is entitled to subscribe for and purchase
from BULOVA TECHNOLOGIES GROUP, INC., a Florida corporation (the "Company"), up
to 10,000,000 fully paid and nonassessable shares (the "Warrant Shares") of
common stock, $.001 par value, of the Company (the "Common Stock") at $ 0.02 per
share (the "Warrant Price") subject to adjustment as provided in Section 2
hereof, at any time or from time to time during the period (the "Exercise
Period") commencing on the date hereof and ending on March 2, 2025.

 

SECTION 1. Exercise of Warrant.

 

(a)      General. This Warrant may be exercised by the Holder as to the whole or
any lesser number of the Warrant Shares covered hereby, upon surrender of this
Warrant to the Company at its principal executive office together with the
Notice of Exercise attached hereto as Exhibit A, duly completed and executed by
the Holder, and payment to the Company of the aggregate Exercise Price for the
Warrant Shares to be purchased in the form of (i) a check made payable to the
Company, (ii) wire transfer according to the Company's instructions or (iii) any
combination of (i) and (ii). The exercise of this Warrant shall be deemed to
have been effected on the day on which the Holder surrenders this Warrant to the
Company and satisfies all of the requirements of this Section 1. Upon such
exercise, the Holder will be deemed a shareholder of record of those Warrant
Shares for which the warrant has been exercised with all rights of a shareholder
(including, without limitation, all voting rights with respect to such Warrant
Shares and all rights to receive any dividends with respect to such Warrant
Shares). If this Warrant is to be exercised in respect of less than all of the
Warrant Shares covered hereby, the Holder shall be entitled to receive a new
warrant covering the number of Warrant Shares in respect of which this Warrant
shall not have been exercised and for which it remains subject to exercise. Such
new warrant shall be in all other respects identical to this Warrant.

 

(b)      Net Issue Exercise. In lieu of exercising this Warrant via cash
payment, the Holder may elect to receive shares equal to the value of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company together with a Notice of Exercise duly
executed and completed indicating payment pursuant to this Section

 

 
Page I of 8 

--------------------------------------------------------------------------------

 

  

I (b ), in which event the Company shall issue to the Holder a number of shares
of Common Stock of the Company computed using the following formula:

 

X=Y(A-B) A

 

Where

X

=

the number of Warrant Shares to be issued to the Holder.

 

 

 

 

 

Y  

=      

the number of Warrant Shares purchasable underthis Warrant or, if only a portion
of the Warrant is being exercised, the portion of the W arrant being cancelled
(at the date of such calculation).

 

 

 

 

 

A 

:::

the Fair Market Value (as defined below) of one Warrant Share (at the date of
such calculation).

 

 

 

 

 

B

 

the Exercise Price (as adjusted to the date of such calculation).

 

If the above calculation results in a negative number, then no shares of Common
Stock shall be issued or issuable upon conversion of this Warrant.

 

(c)      Fair Market Value. For purposes of this Section I, the Fair Market
Value of one Warrant Share shall be determined by the Company's Board of
Directors in good faith; provided, however, that where there exists a public
market for the Common Stock at the time of such exercise, the fair market value
per Warrant Share shall be the average of the closing bid and asked prices of
the Common Stock quoted in the Over-The-Counter Market Summary or the last
reported sale price of the Common Stock or the closing price quoted on the
Nasdaq National Market or on any exchange on which the Common Stock is listed,
whichever is applicable, as published in The Wall Street Journal for the five
trading days prior to the date of determination of Fair Market Value,

 

SECTION 2. Adjustment of Warrant Price. If, at any time during the Exercise
Period, the number of outstanding shares of Common Stock is (i) increased by a
stock dividend payable in shares of Common Stock or by a subdivision or split of
shares of such class of Common Stock, or (ii) decreased by a combination or
reverse split of shares of Common Stock, then, following the record date fixed
for the determination of holders of Common Stock entitled to receive the
benefits of such stock dividend, subdivision, split-up, reverse split-up or
combination, the Warrant Price shall be proportionately reduced, in the case of
an increase in shares of Common Stock outstanding, or proportionately increased,
in the case of a decrease in shares of Common Stock outstanding, in both cases
by the ratio which the total number of shares of Common Stock to be outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

 

SECTION 3. Adjustment of Warrant Shares. Upon each adjustment of the Warrant
Price as provided in Section 2, the Holder shall thereafter be entitled to
subscribe for and purchase, at the Warrant Price resulting from such adjustment,
the number of Warrant Shares equal to the product of (i) the number of Warrant
Shares existing prior to such adjustment and (ii) the quotient obtained by
dividing (A) the Warrant Price existing prior to such adjustment by (B) the new
Warrant Price resulting from such adjustment. No fractional shares of capital
stock of the Company shall be issued as a result of any such adjustment, and any
fractional shares resulting from the computations pursuant to this paragraph
shall be eliminated without consideration.

 

 
Page 2 of 8

--------------------------------------------------------------------------------

 

 

SECTION 4. No Shareholder Rights. This Warrant shall not entitle the holder
hereof to any voting rights or other rights as a shareholder of the Company.

 

SECTION 5. Covenant of the Company. The Company covenants and agrees that the
Company shall at all times have authorized and reserved or shall authorize and
reserve, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant.

 

    SECTION 6. Investment Representations and Warranties, The Holder hereby
represents and warrants to the Company as follows:

 

(a)      The Holder is acquiring the Warrant, and it will acquire the Common
Stock issuable upon exercise thereof, for its own account, for investment and
not with a view to the distribution thereof, nor with any present intention of
distributing the same. The Holder . understands that the Warrant and Common
Stock issuable upon exercise thereof, will not be registered under the Act or
registered or qualified under any state securities or "blue-sky" laws, by reason
of their issuance in a transaction exempt from the registration and/or
qualification requirements thereof, and that they must be held indefinitely
unless a subsequent disposition thereof is registered under the Act or
registered or qualified under any applicable state securities or "blue-sky" laws
or is exempt from registration and/or qualification.

 

(b)      The Holder understands that the exemption from registration afforded by
Rule 144 (the provisions of which are known to the Holder) promulgated under the
Act depends on the satisfaction of various conditions and that, if applicable,
Rule 144 may only afford the basis for sales under certain circumstances only in
limited amounts ..

 

( c)      The Holder has no need for liquidity in its investment in the Company,
and is able to bear the economic risk of such investment for an indefinite
period and to afford a complete loss thereof

 

(d)      The Holder is an "accredited purchaser" as such term is defined in Rule
501 (the provisions of which are known to the Holder) promulgated under the Act.

 

SECTION 7. Restrictions on Transfer. The Holder of this Warrant by acceptance
hereof agrees that the transfer of this Warrant and the shares of Common Stock
issuable upon exercise of this Warrant are subject to the following provisions:

 

(a)      General. Subject to the requirements of the Act or any applicable state
securities laws, the Holder may sell, assign, transfer or otherwise dispose of
all or any portion of the Warrants or the Warrant Shares acquired upon any'
exercise hereof at any time and from time to time. Upon the sale, assignment,
transfer or other disposition of all or any portion of the Warrants, Holder
shall deliver to the Company a written notice of such in the form attached
hereto as Exhibit B, duly executed by Holder, which includes the identity and
address of any purchaser, assignor or transferee.

 

 
Page 3 of 8

--------------------------------------------------------------------------------

 

 

(b)      Restrictive ]Legend. Each certificate for Warrant Shares held by the
Holder and each certificate for any such securities issued to subsequent
transferees of any such certificate shall be stamped or otherwise imprinted with
legends in substantially the following form:

 

HTHE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "ACT") OR ANY RELEVANT STATE SECURITIES LAWS. THESE SECURITIES MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS''.

 

(c)      Indemnification. Holder acknowledges that he, she or it understands the
meaning and legal consequences of the representations, warranties and
acknowledgments he, she or it has made in Section 7 and elsewhere in this
Warrant and he, she or it understands that the Company is relying upon the truth
and accuracy thereof. Accordingly, the Holder hereby agrees to indemnify and
hold harmless the Company, its officers, agents and representatives, from and
against any and all loss, damage or liability due to or arising out of a breach
of any representation or warranty of Holder contained in this Warrant.

 

SECTION 8. Amendment. The terms and provisions of this Warrant may not be
modified or amended, except with the written consent of the Company and the
Holder.

 

SECTION 9. Reorganizations, Etc. In case, at any time during the Exercise
Period, of any capital reorganization, of any reclassification of the stock of
the Company ( other than a change in par value or from par value to no par value
or from no par value to par value or as a result of a stock dividend or
subdivision, split-up or combination of shares), or the consolidation or merger
of the Company with or into another corporation ( other than a consolidation or
merger in which the Company is the continuing operation and which does not
result in any change or reclassification in the Warrant Shares) or of the sale
of all or substantially all the properties and assets of the Company as an
entirety to any other corporation, the Company, at its sole discretion, shall
have the right and option to (A) provide 10 days prior written notice of such
event to the Holder and this Warrant shall terminate and be of no further force
and effect on and after the effective date of such capital reorganization or
reclassification or the consummation of such consolidation, sale or merger; or
(B) provide that this Warrant shall, after such reorganization,
reclassification, consolidation, merger or sale, be exercisable for the kind and
number of shares of stock or other securities or property of the Company or of
the corporation resulting from such consolidation or surviving such merger or to
which such properties and assets shall have been sold to which such holder would
have been entitled if he, she or it had held the Warrant Shares issuable upon
the exercise hereof immediately prior to such reorganization, reclassification,
consolidation, merger or sale.

 

SECTION 10.      Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant
is lost, stolen, mutilated or destroyed, the Company may, on such terms as to
indemnity or otherwise as it may in its discretion impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a new Warrant
of like denomination and tenor as the Warrant so lost, stolen, mutilated or
destroyed. Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.

 

 
Page 4 of 8

--------------------------------------------------------------------------------

 

 

SECTION 11.      Notices. All notices, advices and communications to be given or
otherwise made to any party to this Agreement shall be deemed to be sufficient
if contained in a written instrument delivered in person or by telecopier or
duly sent by first class registered or certified mail, return receipt requested,
postage prepaid, or by overnight courier, or by electronic mail, with a copy
thereof to be sent by mail (as aforesaid) within 24 hours of such electronic
mail, addressed to such party at the address set forth below or at such other
address as may hereafter be designated in writing by the addressee to the
addresser listing all parties:

 

(a) If to the Company, to:

 

Bulova Technologies Group, Inc. 12645 49th Street North Clearwater, Florida
33762

 

and

(b) If to the Holder, to:

 

Richard Welkowitz

120 N. Pointe Boulevard #300

Lancaster, PA 17601

 

or to such other address as the party to whom notice is to be given may have
furnished to the other parties hereto in writing in accordance herewith. Any
such notice or communication shall be deemed to have been delivered and received
(i) in the case of personal delivery or delivery by telecopier, on the date of
such deliver, (ii) in the case of nationally-recognized overnight courier, on
the next business day after the date when sent and (ii) in the case of mailing,
on the third business day following that on which the piece of mail containing
such communication is posted. As used in this Section 11, "business day" shall
mean any day other than a day on which banking institutions in the State of New
York are legally closed for business.

 

SECTION 12.      Binding Effect on Successors. Subject to Section 9 hereof, this
Warrant shall be binding upon any corporation succeeding the Company by merger,
consolidation or acquisition of all or substantially all of the Company's
assets.

 

SECTION 13. Descriptive Headings and Governing Law. The description headings of
the several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of New York (without giving effect to
conflicts of law principles thereunder).

 

SECTION 14.      Fractional Shares. No fractional shares shall be issued upon
exercise of this Warrant. The Company shall, in lieu of issuing any fractional
share, pay the holder entitled to such fraction a sum in cash equal to such
fraction multiplied by the then effective Warrant Price.

 

 

* * *

 
Page 5 of 8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Common Stock Warrant to be
executed by its duly authorized officer as of the date first above written.

 

 

 

BULOVA TECHNOLOGIES GROUI\ JINC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Gurba

 

 

 

Stephen Gurba

 

 

 

Chairman, CEO and President

 

 

 
Page 6 of 8

--------------------------------------------------------------------------------

 

 

 Exhibit A

 

Form of Subsc1rip_tio.n

 

NOTICE OF EXERCISE

COMMON STOCK WARRANT

 

To:      Bulova Technologies Group, Inc.

 

The undersigned hereby:

 

     1.      (a) elects to purchase      shares of Common Stock ("Common Stock")
of Bulova Technologies Group, Inc. a Florida corporation, (the "Company")
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the aggregate exercise price therefore and any transfer taxes payable pursuant
to the terms of the Warrant; or

 

     2.      (b) elects to exercise this Warrant for the purchase of      shares
of the Common Stock pursuant to the provisions of Section l(b) of the attached
Warrant.

 

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name or names as are
specified below:

 

Name:

Address:

 

 

 

 

IN WI1NESS WHEREOF, the Warrant Holder has executed this Notice of Exercise
effective this _ day of  __________    _

 

(Signature)

 

 
Page 7 of 8

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Assignment

[To be signed only upon transfer of Warrant]

 

For value received, the undersigned hereby sells, assigns and transfers unto
_____________ the right represented by the within Warrant to purchase ______
shares of Common Stock of BULOVA TECHNOLOGIES GROUP, INC., to which the within
Warrant relates, and appoints Attorney to transfer such right on the books of
BULOVA TECHNOLOGIES GROUP, INC, with full power of substitution in the premises.

 

 

Dated:

(Signature)

 

 

Signed in the presence of:

 

 

 

 